                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

VINCENT JAMES SANCHEZ,                        :
          Plaintiff,                          :
                                              :
       v.                                     :         CIVIL ACTION NO. 18-CV-3415
                                              :
COT WALTON,                                   :
         Defendant.                           :

                                             ORDER

       AND NOW, this 16th day of January, 2019, upon consideration of Plaintiff Vincent

James Sanchez’s Amended Complaint (ECF No. 13) it is ORDERED that:

       1.      Sanchez’s claims are DISMISSED for failure to state a claim, pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii), with the exception of his retaliation claim against Defendant Walton,

for the reasons stated in the Court’s Memorandum.

       2.      The Clerk of Court is specially appointed to serve a written waiver request on the

Defendant, pursuant to Federal Rule of Civil Procedure 4(d), to effect waiver of service. The

waiver of service request shall be accompanied by a copy of the Amended Complaint, along with

a copy of this Order and accompanying Memorandum, and shall inform the Defendant of the

consequences of compliance and failure to comply with the request. The request shall allow the

Defendant at least 30 days from the date they are sent (60 days if addressed outside any judicial

district of the United States) to return the signed waiver. If the signed waiver is not returned

within the time limit given, the Clerk of Court shall issue a summons and transmit the summons,

a copy of the Amended Complaint, and a copy of this Order and accompanying Memorandum, to

the U.S. Marshals Service for immediate service.




                                               1 of 3
       3.       All original pleadings and other papers submitted for consideration to the Court in

this case are to be filed with the Clerk of Court. Copies of papers filed in this Court are to be

served upon counsel for all other parties (or directly on any party acting pro se). Service may be

made by mail. Proof that service has been made is provided by a certificate of service. The

certificate of service should be filed in the case along with the original papers and should show

the day and manner of service. An example of a certificate of service by mail follows:

                    “I, (name), do hereby certify that a true and correct
                    copy of the foregoing (name of pleading or other paper)
                    has been served upon (name(s) of person(s) served) by
                    placing the same in the U.S. mail, properly addressed,
                    this (day) of (month), (year).
                    ____________________________________
                       (Signature)”

       4.       Any request for court action shall be set forth in a motion, properly filed and

served. The parties shall file all motions, including proof of service upon opposing parties, with

the Clerk of Court. The Federal Rules of Civil Procedure and local rules are to be followed.

Sanchez is specifically directed to comply with Local Civil Rule 7.1 and serve and file a proper

response to all motions within fourteen (14) days. Failure to do so may result in dismissal.

       5.       Sanchez is specifically directed to comply with Local Rule 26.1(f) which provides

that “[n]o motion or other application pursuant to the Federal Rules of Civil Procedure governing

discovery or pursuant to this rule shall be made unless it contains a certification of counsel that

the parties, after reasonable effort, are unable to resolve the dispute.” Sanchez shall attempt to

resolve any discovery disputes by contacting Defendant’s counsel directly by telephone or

through correspondence.

       6.       No direct communication is to take place with the District Judge or United States

Magistrate Judge with regard to this case. All relevant information and papers are to be directed

to the Clerk.
                                               2 of 3
       7.      In the event a summons is returned unexecuted, it is Sanchez’s responsibility to

ask the Clerk of Court to issue an alias summons and to provide the Clerk with the Defendant’s

correct address, so service can be made.

       8.      The parties should notify the Clerk’s Office when there is an address change.

Failure to do so could result in court orders or other information not being timely delivered,

which could affect the parties’ legal rights.

                                                BY THE COURT:



                                                   /s/ C. Darnell Jones, II
                                                   C. DARNELL JONES, II J.




                                                3 of 3
